Citation Nr: 0013591	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury to the lower extremities, feet and lower back.

2.  Entitlement to service connection for urticaria (claimed 
as rash, sores, and swelling of the arms, groin, legs and 
feet).

3.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

4.  Entitlement to a separate disability evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant, and his grandson


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from December 1943 to May 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a decision dated in 
August 1995, the RO declined an increased rating, in excess 
of 30 percent, for service connected PTSD.  The PTSD 
evaluation was increased to 50 percent disabling in a 
February 1997 RO decision.  In a June 1998 rating decision, 
the RO denied claims for service connection for rash, sores, 
and swelling of the arms, groin, legs and feet, as well as 
osteoarthritis of the lower back, legs and feet, as secondary 
to a cold injury.  The RO also denied a separate disability 
evaluation for headaches as they were considered 
manifestations of PTSD.

As detailed below, the Board has dismissed the appellant's 
claim for service connection for urticaria (claimed as rash, 
sores, and swelling of the arms, groin, legs and feet) due to 
the fact that the RO granted service connection for this 
disability as a manifestation of his psychiatric disability 
in a May 1945 rating decision.  The Board notes that such 
symptoms have been considered in the adjudication of the 
claim for an increased rating for PTSD.  The Board further 
notes, however, that the appellant has received post- service 
treatment for a different skin disorder of the lower 
extremities.  As such, the Board has rephrased the issues 
listed on appeal in order to more properly reflect the 
appellant's claims on appeal.

The Board notes that the appellant's claim for service 
connection for residuals of cold injury to the lower 
extremities, feet and lower back is addressed in the remand 
appended to this decision.


FINDINGS OF FACT

1.  In a decision dated in May 1945, the RO granted service 
connection for the appellant's urticaria, claimed as a 
"hive" condition, as a manifestation of his service 
connected anxiety psychoneurosis (currently diagnosed as 
PTSD).  As such, no controversy exists as to whether the 
appellant is entitled to service connection for urticaria.

2.  All evidence necessary for an equitable disposition of 
the appellant's claims for an increased rating and a separate 
disability evaluation for headaches has been developed.

3.  Prior to April 28, 1998, the appellant's PTSD 
symptomatology of dysthymic mood, mild anxiety, flashbacks, 
nightmares, mild memory loss, insomnia, irritable mood and 
moderate hypervigilance more nearly resulted in severe, but 
not total, occupational and social adaptability.

4.  From April 28, 1998, the appellant became demonstrably 
unemployable as his PTSD symptoms of anxiety, nightmares, 
flashbacks, daily war recollections, crying episodes, and 
persistent depression became productive of inflexibility, 
unpredictability and difficulty in adapting to stressful 
circumstances. 

5.  Symptoms of severe headaches are manifestations of a more 
dominant service connected PTSD disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
urticaria (claimed as rash, sores, and swelling of the arms, 
groin, legs and feet) is dismissed due to the absence of a 
controversy at issue.  38 U.S.C.A. § 7105(d) (West 1991).

2.  Prior to April 28, 1998, the criteria for an evaluation 
of 70 percent, but no higher, for PTSD had been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.130, 4.132 Diagnostic Code 9411 (1996 & 
1999).

3.  From April 28, 1998, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1995); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.132 
Diagnostic Code 9411 (1996).

4.  Entitlement to a separate disability evaluation for 
headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1995); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

Historically, the appellant was awarded the Combat Infantry 
Badge for his participation in combat during World War II.  
In service, he was diagnosed with severe, chronic anxiety 
state manifested by headaches, insomnia, battle dreams, 
anorexia, startle reaction and urticaria.  His urticaria, 
also referred to as angioneurotic edema, hives or severe 
rash, manifested itself as macular erythematous patchy areas 
over his entire body during periods of "emotional tension."  
Similarly, his headaches manifested themselves during periods 
of "emotional tension."

In an Application for Pension or Compensation, dated in May 
1945, the appellant raised the issue of service connection 
for "serious headaches," "hives" and nervousness.  By 
means of a rating decision dated in May 1945, the RO granted 
service connection for "psychoneurosis, anxiety."  In so 
doing, the RO noted that the "[c]onditions claimed are a 
part of the discharge diagnosis," and originally assigned a 
50 percent disability evaluation.  On VA general and 
neuropsychiatric examinations, dated in May 1947, the 
appellant primarily complained of nervousness and "sick 
headaches" for which he was given a diagnosis of anxiety- 
type psychoneurosis.  The RO reduced the disability 
evaluation to 10 percent disabling later that month.  A 
September 1947 rating decision noted that the appellant's 
headaches were considered a manifestation of his psychiatric 
disorder.  Following a July 1949 private neuropsychiatric 
examination which noted "mild" incapacity due to anxiety 
psychoneurosis, the RO reduced the disability evaluation to a 
noncompensable rating in August 1949.

In pertinent part, subsequent private and VA clinical records 
document the appellant's long- standing complaint of 
nervousness, headaches with weak spells, dizziness, nausea 
and battle dreams.  A December 1972 VA special 
neuropsychiatric examination indicated that his symptoms of 
worsening headaches, intermittent spells of depression with 
thoughts of self- destruction, crying and terrifying battle 
dreams were "moderately severe" in nature.  In a rating 
decision dated in September 1973, the RO increased the 
disability evaluation to 30 percent disabling.  A December 
1974 VA special neuropsychiatric examination continued to 
indicate a diagnosis of anxiety neurosis, manifested by 
headaches, insomnia and feelings of emotional tension, which 
was "moderately severe" in nature.

VA outpatient clinical records next records the appellant's 
report of somatic stress reaction, manifested by body 
swelling, in November 1994.  His additional symptoms of 
dysthymic mood, easy tearfulness, recurring but mild anxiety, 
recurring flashbacks, nightmares, mild memory loss and 
chronic, severe headaches due to stress were associated with 
a diagnosis of PTSD.  In May 1995, his treating physician, a 
Board certified VA psychiatrist, noted additional symptoms of 
insomnia, irritable mood, and moderate hypervigilance.  A VA 
mental disorders examination report, dated in July 1995, 
indicated a diagnosis of "moderately" disabling PTSD with a 
notation the he was doing fairly well from a social 
perspective.  However, in April 1996, his treating physician, 
noting additional findings of "moderate" social withdrawal 
and decreased concentration, indicated opinion that he 
manifested "severe social and industrial impairment."

During his appearance before the RO in November 1996, the 
appellant testified worsened symptoms of PTSD, to include 
decreased concentration, tearful recollections of combat, 
nightmares and sleep difficulty.  He indicated that his 
symptoms interfered with his routine activities such as 
driving, and that he was no longer able to work as a pastor.  
He further complained of social withdrawal, but admitted to 
good relations to his wife and close friends.  By means of a 
rating decision dated in February 1997, the RO increased the 
disability evaluation to the 50 percent rating currently in 
effect.

VA clinical records in 1997 reveal that the appellant 
manifested objective PTSD symptoms of mild decreased 
concentration, mild to severe hypervigilance, and mild social 
withdrawal.  However, he also manifested cheerfulness, 
euthymic mood, and clear sensorium.  His tension headaches 
were under control with medication, and he reported preaching 
on a part- time basis.  He was given an approximate Global 
Assessment Functioning (GAF) score of 50 in December 1997.  
On VA PTSD examination, dated in February 1998, the examiner 
noted that the appellant maintained good relationships with 
family members and others with some episodes of depression.  
He was given a GAF score of 60 based upon "moderate" 
symptoms with "moderate" difficulty in social functioning.

By letter dated on April 28 1998, a VA clinical psychologist 
indicated his opinion that, upon consultation with the 
appellant's treating VA psychiatrist, the appellant's PTSD 
symptoms had worsened over the last year.  In this respect, 
his symptoms of anxiety, nightmares, flashbacks, daily war 
recollections, crying episodes and persistent depression was 
productive of inflexibility, unpredictability and difficulty 
in adapting to stressful circumstances.  In their opinion, he 
was "unable to work on any regular day to day job," and was 
"severely disabled due to PTSD ... and unemployable."  He was 
given a GAF score of 41.

On VA PTSD examination, dated in May 1998, a VA examiner 
indicated opinion that the appellant's social adaptability 
and interactions with others was "moderately" impaired, and 
that his flexibility, reliability and efficiency in an 
industrial setting was "moderately to more significantly 
impaired at times."  The examiner also noted that the 
appellant did not manifest suicidal ideation, or severe 
obsessional rituals.  A GAF score of 51 was assigned.  In 
August 1998, the VA clinical psychologist who authored the 
April 1998 letter once again reiterated that that the 
appellant's PTSD was productive of "chronic, severe social 
and industrial impairment" which rendered him 
"unemployable."  In support of his opinion, he noted that 
he was the appellant's treating physician and that a Board 
certified psychiatrist held a similar opinion.

During his appearance before the RO in January 1999, the 
appellant again complained of frequent symptoms of recurring 
nightmares, sleep difficulty, war recollections, and 
flashbacks.  His interest in social activities has lessened 
in the last few years.  His grandson testified to his crying 
spells, obsessional references to the war, verbal 
aggressiveness and recurrent skin rashes with body swelling.  
Also of record, a lay statement from his wife attests to a 
progressive worsening of his headaches, nightmares, 
flashbacks, rashes and body swelling since his return from 
the war.  Lay statements from his friends also attested to 
his severe headaches and rash flare- ups over the years.

II.  Service connection - urticaria

Throughout his appeal, the appellant has argued that he is 
entitled to service connection for a recurrent rash of his 
arms, legs, groin and feet which began in service.  His 
service medical records indeed show treatment for urticaria, 
also referred to as angioneurotic edema, hives or severe 
rash, over his entire body as a manifestation of his 
psychiatric disability.  In a decision dated in May 1945, the 
RO granted service connection for his claimed "hive" 
condition as "part of [his] discharge diagnosis" of anxiety 
psychoneurosis (later diagnosed as PTSD).  As service 
connection for urticaria, as a manifestation of his 
psychiatric disability, has already been established, there 
is no "controversy" or justiciable issue" currently before 
the Board.  The claim, therefore, must be dismissed.  38 
U.S.C.A. § 7105(d) (West 1991).  See Shoen v. Brown, 6 Vet. 
App. 456, 457 (1994); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

III.  Increased rating - PTSD

The appellant contends that his PTSD disability warrants an 
evaluation in excess of the currently assigned 50 percent 
disability rating.  His allegations, when viewed in the light 
most favorable to his claim, are sufficient to "well 
ground" his claim within the meaning of 38 U.S.C.A. § 
5107(a).  See Proscelle v. Derwinski, 2 Vet.App. 629, 631 
(1992).  In an effort to assist him in the development of his 
claim, the RO has obtained his VA clinical records, afforded 
him recent VA examination, and recorded his testimony on two 
separate occasions.  The record does not reveal any 
additional sources of relevant information which may be 
available concerning the present claim.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

As the appellant's claim is well grounded, the Board must 
determine whether the evidence supports his claim or is in 
relative equipoise, with him prevailing in either event.  
However, if a fair preponderance of the evidence is against 
his claim, his claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990); 
38 C.F.R. § 4.3 (1999).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  In November 1996, new regulations became 
effective with respect to the criteria to be considered in 
evaluating PTSD cases under Diagnostic Code 9411.  Prior to 
the effective date of the new regulations, the appellant's 
claim for an increased rating may only be evaluated according 
to the older version of Diagnostic Code 9411.  VA O.G.C. 
Prec. 3-2000 (April 10, 2000).  However, the holdings of the 
U.S. Court of Appeals for Veterans Claims in Karnas v. 
Derwinski, 1 Vet.App. 308 (1991) and Rhodan v. West, 12 
Vet.App. 55 (1998) require that the appellant's claim for an 
increased rating for PTSD be considered under both the old 
and the new criteria, with the most favorable version 
applied, from and after the effective date of amendment.  Id.  
The new regulations were considered and applied by the RO, 
and the Board will do likewise. 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  38 C.F.R. § 4.130 (1999).  A GAF of 
50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 40 is defined as "some impairment in reality testing or 
communication (e.g. speech is at time illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work)."

A.  Increased rating prior to November 7, 1996

Under the regulations in effect prior to November 7, 1996, a 
50 percent evaluation for a psychoneurotic disorder, such as 
PTSD, required that the ability to establish effective or 
favorable relationships with people was considerably 
impaired.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
By reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels had to be so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the ability to maintain effectively 
or favorable relationships with people was severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.

A 100 percent evaluation under Diagnostic Code 9411 was 
warranted where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; OR totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from reality; OR demonstrably 
unable to obtain or retain employment.  The criteria for a 
100 percent rating under the old version of Diagnostic Code 
9411 were each independent bases for granting a 100 percent 
rating.  Johnson v. Brown, 7 Vet.App. 95, 97 (1994).

Prior to November 7, 1996, the medical evidence showed that 
that the appellant's PTSD was manifested principally by 
severe headaches, dysthymic mood, mild anxiety, flashbacks, 
nightmares, mild memory loss, decreased concentration, 
insomnia and irritable mood.  He complained of somatic stress 
reactions manifested by body swelling.  He maintained good 
relations with his friends and family members.  His treating 
physician indicated opinion that he manifested "severe 
social and industrial impairment," but a VA examiner offered 
an assessment of "moderately" disabling PTSD.  The Board is 
of the opinion that the evidence for an increased rating 
prior to November 7, 1996 is in relative equipoise.  
Therefor, with consideration of 38 C.F.R. § 4.7, and 
application of the benefit of the doubt rule, the Board finds 
that the evidence of record more nearly meets the criteria 
for a 70 percent rating under the schedular criteria 
currently in effect at that time.

The Board further finds, however, that the evidence of 
records preponderates against 100 percent rating for PTSD 
prior to November 7, 1996.  In this respect, the evidence 
does not show that his PTSD caused behavior which bordered on 
gross repudiation of reality or disturbed thought.  Also, he 
does not manifest behavioral processes resulting in profound 
retreat from reality, and there was no medical opinion of 
record indicating that he was demonstrably unemployable.  
Accordingly, a rating greater than 70 percent was not 
warranted under the criteria in effect prior to Nov. 7, 1996.

B.  Increased rating subsequent to November 7, 1996

From the time period from November 7, 1996 to April 28, 1998, 
the medical evidence consists of VA clinical records in 1997 
which reveal assessments of the appellant's psychological, 
social and occupational impairment that range from moderate 
to serious in degree.  His symptoms included mild decreased 
concentration, mild to severe hypervigilance, mild social 
withdrawal, cheerfulness, euthymic mood, and clear sensorium.  
He was preaching on a part- time basis.  An April 28, 1998 
report from his treating clinical psychologist shows that he 
manifested a worsening of symptoms related to his PTSD during 
this time period, but there was still no evidence of 
demonstrable unemployment and/or thought or behavioral 
processes showing a retreat from reality prior to this 
report.  Under the old schedular criteria, a 70 percent 
rating is warranted during this time period, but the criteria 
for the higher 100 percent rating have not been met.

Under the revised criteria of Diagnostic Code 9411 in effect 
since November 7, 1996, a 100 percent disability evaluation 
requires total occupational and social impairment, due to 
symptoms such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or name.  As noted above, the 
appellant manifested a clear sensorium without evidence of 
gross impairment of thought processes or behavior prior to 
April 28, 1998.  Additionally, the assessments of his 
psychological, social and occupational impairment ranged from 
moderate to serious in degree.  As such, a 100 percent 
disability evaluation is not warranted under the revised 
schedular criteria prior to April 28, 1998.

However, there is medical opinion of record from the 
appellant's treating VA psychologist that, as of April 28, 
1998, the appellant became demonstrably unemployable as his 
PTSD symptoms of anxiety, nightmares, flashbacks, daily war 
recollections, crying episodes, and persistent depression 
became productive of inflexibility, unpredictability and 
difficulty in adapting to stressful circumstances.  A 
subsequent May 1998 VA examination report indicated a 
psychological, social and occupational impairment which was 
at least serious in degree.  Thereafter, the appellant's 
treating psychologist reiterated that he, along with a Board 
certified VA psychiatrist, felt that the appellant was 
unemployable due to his PTSD.  The Board is of the opinion 
that, under the old criteria, the appellant has established 
his entitlement to a 100 percent rating since April 28, 1998.  
Johnson, 7 Vet.App. at 97.

IV.  Separate evaluation - headaches

The appellant contends, in essence, that he is entitled to a 
separate compensable disability evaluation for his severe 
headaches.  As noted above, he was diagnosed in service with 
severe, chronic anxiety state with manifestations of 
headaches during periods of emotional tension.  In May 1945, 
the RO granted service connection for "psychoneurosis, 
anxiety" with a notation that his headaches were part of his 
in- service diagnosis.  His psychiatric disorder was later 
assessed as PTSD.  There is no evidence of record which 
suggests that his headache disorder is a separate and 
distinct disability unrelated to his current PTSD diagnosis. 

When a single disability has been diagnosed as a physical 
condition and a mental disorder, the disability is evaluated 
according to the dominant, or more disabling, aspect of the 
condition.  38 C.F.R. § 4.126(d) (1999).  See also 38 C.F.R. 
§ 4.14 (1999) (evaluation of the same disability under 
various diagnoses is to be avoided).  In this case, the 
medical evidence shows that his symptoms of severe headaches 
are manifestations of a more dominant service connected PTSD 
disability.  In this respect, his medical treatment has 
primarily focused on his PTSD disability which is productive 
of many symptoms beyond his severe headaches.  Of note, the 
maximum allowable schedular rating for his headaches would be 
50 percent, see 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(1999), and consideration of headaches as the more dominant 
disability would not prove to be beneficial to him.  
38 C.F.R. § 4.126(d) (1999).  As such, a separate disability 
evaluation for headaches is not warranted.

ORDER

The claim of entitlement to service connection for urticaria 
(claimed as rash, sores, and swelling of the arms, groin, 
legs and feet) is dismissed.

Prior to April 28, 1998, a 70 percent schedular evaluation 
for PTSD is granted subject to the criteria which govern the 
payment of monetary awards.

From April 28, 1998, a 100 percent schedular evaluation for 
PTSD is granted subject to the criteria which govern the 
payment of monetary awards.

A separate disability evaluation for headaches is denied.


REMAND

The appellant contends, in essence, that he manifests 
residual disability of the lower extremities due to cold 
injury incurred during the Battle of the Bulge.  His service 
records confirm that he participated in combat in the 
European Theater.  He has also provided documentary evidence 
that his regiment was exposed to wet snow and bitter cold 
conditions during the relevant time period.  His allegations 
of a cold injury during combat are consistent with the 
circumstances, conditions, and hardships of his service and, 
for purposes of a well grounded analysis, are presumed 
truthful.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d) (1999).

The appellant's clinical records reflect treatment for 
degenerative changes of the left ankle and edema of the lower 
extremities with stasis dermatitis and lichen simplex 
chronicus.  Following a May 1998 VA cold injury protocol 
examination, the examiner opined that it was "likely that 
[the appellant] has some degree of frostbite injury to both 
his lower extremities by both his history and from physical 
examination study."  However, the examiner further noted 
that "possible specialty examination with podiatry may be 
helpful."  The RO, however, did not schedule the appellant 
for VA podiatry examination or seek further clarifying 
information.  Based upon the above, the Board is of the 
opinion that the appellant should be afforded VA examination 
by podiatry and peripheral vascular specialists in order to 
determine the nature and severity of any residuals of cold 
injury to the lower extremities, if any.  The Board will 
defer adjudication of the claim for residuals of cold injury 
to the lower back pending receipt of any additional medical 
records.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the appellant's current 
private and VA medical treatment records and 
associate those records with the claims folder.

2.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

3.  When this development is completed, the 
appellant should be scheduled for VA examination 
by orthopedic and peripheral vascular specialists 
in order to determine the nature and severity of 
any residuals of cold injury to the lower 
extremities, if any.  The examiners should review 
the contents of the claims file, and obtain 
relevant history from the appellant.  Following 
the examination, the examiners should express 
opinion as to whether it is least as likely as not 
that any current disability of the lower 
extremities and/or feet, or otherwise, is related 
to, or a manifestation of, cold injury during the 
appellant's period of active service?  The claims 
folder and a copy of this remand should be made 
available to the examiner.

4.  The appellant is hereby advised that, in the 
event he fails to report for a scheduled VA 
examination without good cause, his original claim 
shall be rated based upon the evidence of record.  
38 C.F.R. § 3.655(b) (1999).

5.  After completion of the above- referenced 
development, the RO should readjudicate the issue 
of service connection for residuals of cold injury 
to the cold injury to the lower extremities, feet 
and lower back with consideration given to all of 
the evidence of record and any additional evidence 
obtained by the RO pursuant to this remand.  If 
any benefit sought on appeal, for which a notice 
of disagreement has been filed, remains denied, 
the appellant and her representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 



